       Case 3:21-cv-00979-LC-HTC Document 5 Filed 09/13/21 Page 1 of 2


                                                                              Page 1 of 2

                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                           PENSACOLA DIVISION



DARRYL D. MCGHEE,
       Plaintiff,

v.                                                      Case No. 3:21cv979-LC-HTC

ESCAMBIA COUNTY
CORRECTIONS, et al.,
       Defendants.
______________________/
                                       ORDER

      The magistrate judge issued a Report and Recommendation on August 26,

2021 (ECF No. 3), recommending dismissal based on Plaintiff’s failure to

truthfully disclose his litigation history, his status as a three-striker under 28 U.S.C.

§ 1915(g), and his failure to pay the filing fee at the time he initiated this action.

Plaintiff was furnished a copy of the Report and Recommendation and afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1).

      Having considered the Report and Recommendation and conducted a de

novo review of the timely filed objections thereto, I have determined the Report

and Recommendation should be adopted.


Case No. 3:21cv979-LC-HTC
       Case 3:21-cv-00979-LC-HTC Document 5 Filed 09/13/21 Page 2 of 2


                                                                     Page 2 of 2

       Accordingly, it is ORDERED:

       1.     The magistrate judge’s Report and Recommendation (ECF No. 3) is

adopted and incorporated by reference in this order.

       2.     This case is DISMISSED WITHOUT PREJUDICE because Plaintiff

is a three-striker under 28 U.S.C. § 1915(g), failed to truthfully disclose his

litigation history, and has failed to pay the filing fee.

       3.     The clerk of court is directed to close this case.

       DONE AND ORDERED this 13th day of September 2021.



                                     s/L.A. Collier
                                   LACEY A. COLLIER
                                   SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:21cv979-LC-HTC
